THOMPSON, Judge.
Richard L. Dye appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. He sought a belated appeal based on his trial counsel’s failure to file a notice of appeal. The trial court denied the motion without prejudice for Dye to file a petition for writ of habeas corpus in this court. We affirm. See White v. State, 710 So.2d 766 (Fla. 5th DCA 1998); Fla. R.App. P. 9.140(j).
AFFIRMED.
W. SHARP and PETERSON, JJ., concur.